DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-8, 12-14-16, 19-23, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2019/0228069).
Regarding Claim 7, Zhou et al disclose a computer-implemented method for machine learning of a text, the method comprising: receiving a text (The word segmentation module 201 is configured to acquire a text sentence of a present dialog (i.e., a present-round dialog) of a user and segment the text sentence into multiple words through a preset word segmentation algorithm) (page 3, paragraph [0048]); generating, based on the received text, a lattice structure (perform keyword extension for the recognized specific word according to a preset out-of-set word detection algorithm (for example, a two-stage out-of-set word query algorithm and a word lattice correction algorithm) and add a word obtained by extension into the multiple words obtained by segmentation) (page 6, paragraph [0084]), the lattice structure comprising one or more links connecting adjacent candidates in a sequence of lines of the candidates based on results from a morphological analysis and a dependency analysis of words of the received text, each of the candidates including one or more words (The intention acquisition module 102 is configured to map the multiple words obtained by segmentation to preset keywords according to a synonym mode and parts of speech of the words to obtain mapped words of the text sentence. For example, if the text sentence of the present dialog of the user is: inquire the credit card statement, the multiple words obtained by segmentation include: inquire, credit card and statement. If the preset keywords include: query, credit card and statement, since the part of speech of the word “inquire” is the same as the part of speech of the keyword “query” (both of them are verbs) and they are semantically approximate, the word “inquire” is mapped to the keyword “query”, similarly, the word “credit card” is mapped to the keyword “credit card” and the word “statement” is mapped to the keyword “statement”. That is, the mapped words of the text sentence include: query, credit card and statement) (page 3, paragraph [0048]); and training, based on the generated lattice structure, a first neural network for estimating additional candidates in proximity from the candidates ( the intention acquisition system 20 further includes the training data module 206, and the training data module 206 is configured to store a self-defined dictionary and stop word list for word segmentation training and store an online text data and semantic configuration mode for semantic recognition training) (page 6, paragraph [0086]).
Regarding Claim 8, Zhou et discloses the computer-implemented method, wherein the first neural network includes an input layer and an output layer, and the method further comprising: extracting a vector corresponding to each word of the candidates based on a transformation matrix in the input layer of the first neural network ( the system calculates a cosine value of an included angle between a word vector in the determined intention of the use) (pages 5 and 6, paragraph [0080]); and generating a vector of each of the candidates based on the extracted vector (the system calculates a cosine value of an included angle between a word vector in the determined intention of the user and a word vector predetermined in the knowledge base layer to obtain a similarity value (similarity matching) between the word vector in the determined intention of the user and the word vector predetermined in the knowledge base layer) (pages 5 and 6, paragraph [0080]).
Regarding Claim 9, Zhou et discloses the computer-implemented method, generating, using the first neural network, a set of vectors corresponding to one or more of the candidates as learning data for a second neural network (the training module 204 is configured to sequentially perform a word segmentation operation, a word vector model operation, an operation for word vectors similar to the keywords, primary manual screening) (page 6, paragraph [0081]); and training, based on the learning data, the second neural network for generating vectors of the candidates (a secondary word vector operation and secondary manual screening on training corpus to obtain training data for keyword mapping) (page 6, paragraph [0081]).
Regarding Claim 10, Zhou et discloses the computer-implemented method, wherein the second neural network is based on a bidirectional long short-term memory (LSTM), and wherein the generating vectors of the candidates using the second neural network is based on a plurality of words in phrases forming the candidates as an input.
Regarding Claim 12, Zhou et discloses the computer-implemented method, wherein the first neural network estimates one or more candidates in proximity of a candidate input based on the lattice structure (perform keyword extension for the recognized specific word according to a preset out-of-set word detection algorithm (for example, a two-stage out-of-set word query algorithm and a word lattice correction algorithm) and add a word obtained by extension into the multiple words obtained by segmentation) (page 6, paragraph [0084]).
Regarding Claim 13, Zhou et discloses the computer-implemented method, wherein the one or more candidates in proximity of the candidate input includes a first candidate within a first predetermined range of words preceding the candidate input and a second candidate within a second predetermined range of words proceeding the candidate input ( the intention acquisition module 202 is further configured to, if the determined intention node (i.e., the most approximate intention node) is the egress node in the intention node layer, acquire the detailed intention information associated with the determined intention node in the specified range in the detailed intention layer of the knowledge graph according to the intention information corresponding to the determined intention node and determine the intention of the user according to the acquired detailed intention information, namely searching the knowledge under the determined intention node according to the corpus generating the intention of the user to obtain the corresponding knowledge) (page 5, paragraph [0077]).
Claims 14 and 21 are rejected for the same reason as claim 7.
Claims 15 and 22 are rejected for the same reason as claim 8.
Claims 16 and 23 are rejected for the same reason as claim 9.
Claim 19 is rejected for the same reason as claim 12.
Claim 20 is rejected for the same reason as claim 13.
Claim 26 is rejected for the same reason as claims 12 and 13.
Allowable Subject Matter
Claims 10, 11, 17, 18, 24, and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “wherein the second neural network is based on a bidirectional long short-term memory (LSTM), and wherein the generating vectors of the candidates using the second neural network is based on a plurality of words in phrases forming the candidates as an input” as recited in claims 10, 17, and 24, “generating the candidates by connecting dependency clauses of the received text up to a predefined maximum number of dependency clauses to connect; generating nodes of the lattice structure, each node representing one of the candidates, and the nodes are distinct; and generating links, each of the links connecting two of the nodes” as recited in claim 18 and “generate the candidates by connecting dependency clauses of the received text up to a predefined maximum number of dependency clauses to connect; generate nodes of the lattice structure, each node representing one of the candidates, and the nodes are distinct; and generate links, each of the links connecting two of the nodes” as recited in claims 18 and 25
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wasserblat et al. (US 9,858,923) discloses dynamic adaptation of language models and semantic tracking for automatic speech recognition.
Corfield et al. (US 9,966,066) discloses combining finite state transducers based speech recognizers.
Aleksic et al. (US 2018/0366112) discloses semantic model for tagging of word lattices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672